TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00371-CV



                                 J. D. D. and G. M., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
 NO. C-18-0019-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                            MEMORANDUM OPINION


               J.D.D. and G.M. appeal from the trial court’s order terminating their parental

rights to their children.1 See Tex. Fam. Code § 161.001. Following a de novo hearing, the trial

court found by clear and convincing evidence that statutory grounds for terminating their

parental rights existed and that termination was in the children’s best interest.           See id.

§ 161.001(b)(1)(D), (E), (O), (2).

               On appeal, appellants’ court-appointed attorneys have filed briefs concluding that

the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—


       1
          We refer to appellants by their initials only. See Tex. Fam. Code § 109.002(d); Tex. R.
App. P. 9.8. G. M. is the mother of the three children in this case, and J.D.D. is the father of one
of the children. The other two children’s father’s parental rights also were terminated in the trial
court’s order, but he has not appealed from the order and is not a party in this appeal.
Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The briefs meet the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See
386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellants’ counsel have certified to this Court

that they provided appellants with a copy of the Anders briefs and informed them of their right to

examine the appellate record and to file a pro se brief. To date, appellants have not filed a pro se

brief. The Department of Family and Protective Services has filed responses to the Anders

briefs, stating that it will not file an appellee’s brief unless it deems a brief necessary after the

review of any pro se response or this Court requests one.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). We have reviewed the entire record, including the Anders briefs submitted on

appellants’ behalf, and have found nothing that would arguably support an appeal. We agree that

the appeal is frivolous and without merit.       Accordingly, we affirm the trial court’s order

terminating appellants’ parental rights.2




       2
           To the extent counsel requests to withdraw from their court appointed duties, counsels’
obligation to their clients have not yet been discharged. See In re P.M., 520 S.W.3d 24, 27 (Tex.
2016) (per curiam). If appellants, after consulting with counsel, desire to file a petition for
review, counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id. at 27–28.
                                                 2
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: September 24, 2019




                                              3